Title: From Benjamin Franklin to the Prince de Conti, 4 March 1779
From: Franklin, Benjamin
To: Conti, Louis-François-Joseph de Bourbon, prince de


Monseigneur
Passy Le 4 Mars 1779
Je joins ici Le Passeport que votre Altesse serenissime ma demandé pour Le Sr. Riotto dans La Lettre qu’ill ma fait l’honneur de mécrire Le  du mois dernier.
J’ai l’honneur d’etre avec Le plus profond Respect, Monseigneur de votre altesse Serenissime Le tres h. & t. o. S.
BF
His Highn. the Prince de Conti.To all Commanders of Vessels of War
